Proceeding to compel support of wife and three children. Order of Domestic Relations Court of the City of New York, Borough of Brooklyn, dated August 5, 1936, and order dated September 25, 1936, reversed on the law and the motions denied without prejudice to proceedings in a court or courts having jurisdiction. After the court had vacated an order previously made, it was without power to reinstate the order as valid when it appeared that the order sought to be reinstated was void for lack of jurisdiction. Jurisdiction of subject-matter may not be conferred upon a court of limited jurisdiction by consent. The parties should be relegated to the proper court, where the defendant may be required to support these children under a valid order. If he is under a legal duty to support their mother, he may only be required to do so in a proceeding in a court having jurisdiction. Appeals from orders dated March 17, 1936, and February 18, 1935, dismissed. (Domestic Relations Court Act, § 58.) Lazansky, P. J., Carswell and Johnston, JJ., concur; Hagarty and Davis, JJ., dissent as to reversal of the orders dated August 5, 1936, and September 25, 1936, as to which they vote to affirm. They concur in the dismissal of appeals from orders dated March 17, 1936, and February 18, 1935.